CONCURRING & DISSENTING OPINION
No. 04-98-00287-CV
Arthur HODAS and Wife, Cynthia Hodas,
Appellants
v.
SCENIC OAKS PROPERTY ASSOCIATION,
Appellee
From the 37th Judicial District Court, Bexar County, Texas
Trial Court No. 95-CI-10566
Honorable Solomon Casseb, Jr., Judge Presiding
Opinion by: Paul W. Green, Justice
Concurring & dissenting opinion by: Alma L. López, Justice	
Sitting:	Alma L. López, Justice
		Paul W. Green, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	April 26, 2000
	Although I concur with the majority's analysis of the monthly security guard assessments,
I disagree with the majority's analysis of road and drainage assessments. Section H of the restrictive
covenants provides that the Association "may levy, in any assessment year, a special assessment
applicable to that year only . . . ." (Emphasis added). The plain meaning of the phrase "applicable
to that year only" is that any special assessment levied is effective for the year in which it is assessed.
The provision simply does not provide that the special assessment may be extended beyond the year
assessed. Although the majority reasons that it is unreasonable to require the board to return to the
property owners each year for approval of this special assessment, the practicality of rules contained
within the restrictive covenants and amendments is not for this court to decide. There is no evidence
in the Association's motion for summary judgment to suggest that the Association obtained the
requisite voter approval to levy special assessments for road and drainage for 1991 through 1996.
As a result, this court cannot determine as a matter of law that the road and drainage assessments
were valid for those years. I would reverse the trial court's judgment and remand the cause to the
trial court for the re-computation of damages. In addition, because the trial court's judgment includes
attorney's fees, I would also remand for recalculation of attorney's fees.
							Alma L. López, Justice
PUBLISH